UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6907



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


STEVE SILVER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CR-95-110-BR, CA-97-209-5-BR)


Submitted:   December 11, 1997         Decided:     December 30, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Steve Silver, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motions filed under FED. R. CRIM. P. 35(a), and 28 U.S.C.A. §
2255 (West 1994 & Supp. 1997). We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. United States v. Silver, Nos.

CR-95-110-BR; CA-97-209-5-BR (E.D.N.C. May 23, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2